Citation Nr: 0534780	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  03-28 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk


INTRODUCTION

The veteran served on active duty from June 1956 to June 
1986.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Columbia, South Carolina 
Regional Office (RO) which granted service connection for 
bilateral hearing loss with an evaluation of 10 percent, 
effective May 6, 2002.  


FINDINGS OF FACT

1.  The veteran has level VI hearing loss in each ear.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent for the 
veteran's bilateral hearing loss have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  


A.  The duty to notify

The VCAA requires that VA inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and VA must 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 120-121 (2004); 38 C.F.R. § 3.159(b)(1) (2005).  

With regard to element (1), the RO sent the veteran a VCAA 
notice letter in May 2002 regarding his claim for service 
connection for bilateral hearing loss.  This letter informed 
the veteran of the type of information and evidence necessary 
to establish entitlement to service connection.  While the 
benefit that the veteran is seeking on appeal is an increased 
initial evaluation for his service connected hearing loss, 
the advice that VA gave to the veteran in May 2002 in regard 
to his service connection claim is considered adequate VCAA 
notice, as the new issue is clearly a downstream issue.  VA's 
Office of General Counsel (GC) has held that, if, in response 
to notice of a decision on a claim for which VA has already 
provided notice pursuant to 38 U.S.C.A. § 5103(a), VA 
receives a notice of disagreement that raises a new, 
"downstream" issue, i.e., a higher initial rating, VA is 
not required to provide 38 U.S.C.A. § 5103(a) notice with 
respect to that new issue.  VAOPGCPREC 8-2003; 69 Fed. Reg. 
25,180 (2004).

In any event, the August 2003 statement of the case (SOC) 
contained a discussion of the criteria for an increased 
initial evaluation and discussed the ways in which the 
current evidence failed to substantiate entitlement to such 
an evaluation.  This discussion served to inform the veteran 
of the evidence needed to substantiate the claim.  

With regard to elements (2) and (3), the May 2002 VCAA letter 
notified the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  Specifically, this letter explained that VA would 
help the veteran get such things as medical records or other 
records, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.  

With respect to element (4), the Court has held that failure 
to tell a claimant to submit relevant evidence in the 
claimant's possession was generally not prejudicial.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The May 2002 VCAA letter informed the veteran that he could 
send information or evidence himself rather than having VA 
request it on his behalf, and informed him where to send such 
evidence.  In addition, VA provided notice of the fourth 
element of the duty to notify by including the language of 
38 C.F.R. § 3.159(b) in the Pertinent Laws; Regulations; 
Rating Schedule Provisions section of the August 2003 SOC.  
The letter, in conjunction with the August 2003 SOC, shows 
that the veteran was adequately advised to submit evidence 
pertinent to his claim for an increased initial evaluation 
for his service connected hearing loss.

In Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VCAA required notice should generally be 
provided prior to the initial denial.  The Court went on to 
say that its decision was not meant to invalidate any 
existing decision made prior to such notice, and that VA 
would satisfy the VCAA notice requirements by ensuring that 
the proper notice was ultimately provided, or by providing an 
analysis as to why the claimant was not prejudiced by the 
absence of such notice.  Id, at 120, 122-4.

The Court subsequently held that delayed notice would not 
generally be prejudicial to a claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this case there is no 
evidence, and there has been no contention, that the veteran 
was prejudiced by the delayed notice.

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he submitted additional evidence 
substantiating his claim, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

VA has associated the veteran's service medical records with 
the claims file.  In addition, the veteran was afforded a VA 
examination in May 2002.

The issue is thus ready to be considered on the merits.


II.  Factual Background

The veteran filed a claim for service connection for hearing 
loss in May 2002 and submitted a private audiological 
evaluation from April 2002.  His pure tone thresholds at that 
time were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
70
95
85
LEFT
10
75
90
85

The average pure tone threshold was 65 on the right and 65 on 
the left.  Speech recognition ability was 80 percent on the 
right and 84 percent on the left.  The audiologist gave a 
diagnosis of mild to severe precipitous sensorineural hearing 
loss.  

The veteran underwent a VA audiological examination in May 
2002.  Audiometry testing revealed the veteran's pure tone 
thresholds to be:



HERTZ



1000
2000
3000
4000
RIGHT
15
70
90
85
LEFT
10
75
90
85

The average pure tone threshold was 65 on the right and 65 on 
the left.  Speech recognition scores on the Maryland CNC word 
list were 76 percent on the right and 80 percent on the left.

A private audiological evaluation from March 2003 reportedly 
revealed pure tone thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
75
90
80
LEFT
10
75
70
85

The average pure tone threshold was 64 on the right and 60 on 
the left.  Speech recognition ability was 68 percent on the 
right and 80 percent on the left.

III.  Legal Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of a disability, 
such doubt will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.

The Board notes that this claim involves the veteran's 
dissatisfaction with the initial evaluation assigned for his 
disability following the grant of service connection for 
bilateral hearing loss in July 2002.  The Court has found 
that there is a distinction between a veteran's disagreement 
with the initial evaluation assigned following a grant of 
service connection and the claim for an increased evaluation 
for a disability in which entitlement to service connection 
has previously been established.  In instances in which the 
veteran disagrees with the initial evaluation, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).
  
A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Under the rating criteria, the basic method of rating 
bilateral hearing loss is based on examination results 
including a controlled speech discrimination test (Maryland 
CNC), and a pure tone audiometric test of pure tone decibel 
thresholds at 1000, 2000, 3000, and 4000 Hz with an average 
pure tone threshold obtained by dividing these thresholds by 
four.  

Once these test results have been obtained, employing Table 
VI, a Roman numeral designation of auditory acuity level for 
hearing impairment is ascertained based on a combination of 
the percent of speech discrimination and pure tone threshold 
average.  Once a Roman numeral designation of auditory acuity 
level for each ear has been determined, Table VII is used to 
determine the percentage evaluation for bilateral hearing 
loss by combining the Roman numeral designations of auditory 
acuity level for hearing impairment of each ear.  38 C.F.R. 
§ 4.85.  

There is an alternative method of rating hearing loss in 
defined instances of exceptional hearing loss.  In such 
exceptional cases, the Roman numeral designation for hearing 
loss of an ear may be based only on pure tone threshold 
average, using Table VIA, or from Table VI, whichever results 
in the higher Roman numeral.  Exceptional hearing exists when 
the pure tone threshold at the frequencies of 1000, 2000, 
3000, and 4000 Hertz is 55 decibels or more; or where the 
pure tone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz.  The higher Roman numeral, 
determined from Table VI or VIA, will then be elevated to the 
next higher Roman numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86.

Using Table VI, the veteran's April 2002 audiological 
evaluation revealed Level IV hearing in the right ear and 
Level III hearing in the left ear.  Combining these levels 
according to Table VII reveals an evaluation of 10 percent.  
However, because the veteran had a pure tone threshold of 10 
at 1000 Hz and 70 at 2000 Hz in the right ear and of 10 at 
1000 Hz and 75 at 2000 Hz in the left ear, he has met the 
criteria for an exceptional pattern of hearing loss in both 
ears and Table VIA may be used.  38 C.F.R. § 4.86(b).  

Evaluating the findings of the April 2002 evaluation based on 
pure tone threshold alone using Table VIA, the veteran had 
Level V hearing in both ears.  Each of these Roman numerals 
is then elevated to Level VI.  Combining these levels 
according to Table VII gives an evaluation of 30 percent.  

When the same process is applied to the results of the May 
2002 VA audiological examination, using Table VI, the veteran 
has Level IV hearing in the right ear and Level IV hearing in 
the left ear.  Combination of these levels again yields an 
evaluation of 10 percent under Table VII.  However, the 
findings of the May 2002 VA examination again reveal an 
exceptional pattern of hearing loss in both ears according to 
38 C.F.R. § 4.86(b), thus, Table VIA may be employed.  

According to Table VIA, the results of the May 2002 VA 
examination indicate Level V hearing in both the right and 
left ears.  These findings are then elevated to the next 
higher Roman numeral, giving Level VI hearing in both ears.  
Such levels of hearing again warrant a 30 percent evaluation 
according to Table VII.  

Finally, analysis of the most recent audiological evaluation, 
in March 2003, shows Level V hearing loss in the right ear 
and Level IV hearing loss in the left ear according to Table 
VI.  Combination under Table VII again reveals an evaluation 
of 10 percent for the veteran's bilateral hearing loss.  

The March 2003 pure tone thresholds also meet the criteria 
for an exceptional pattern of hearing loss as described in 
38 C.F.R. § 4.86(b), meaning Table VIA is for application.  
Evaluating the veteran's bilateral hearing loss on the basis 
of pure tone threshold alone reveals Level V hearing in the 
right ear and Level IV hearing in the left ear.  When these 
findings are elevated to the next higher Roman numeral the 
result is level VI hearing in the right ear and Level V 
hearing in the left ear.  

There is no evaluation assigned to a combination of Level V 
and Level VI hearing in Table VII, however, based on the 
results of the April 2002 audiological evaluation and the May 
2002 VA examination, the Board finds that the veteran has 
demonstrated an exceptional pattern of bilateral hearing loss 
which warrants a 30 percent evaluation.  38 C.F.R. §§ 4.85, 
Diagnostic Code 6100, 4.86(b).  
A 30 percent evaluation is the maximum rating applicable to 
the veteran's current bilateral hearing loss as he has not 
demonstrated, by pure tone audiometry testing and the 
controlled speech discrimination test, that he has met the 
requirements for the next higher evaluation of 40 percent 
under the rating criteria.  

Since this claim deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating" as 
addressed by the Court in Fenderson, would be in order.  The 
Board finds that the 30 percent evaluation properly reflects 
the level of the veteran's bilateral hearing loss since his 
claim for service connection.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  In this case, the veteran has 
not contended that his bilateral hearing loss has resulted in 
marked interference in employment nor has it required any, 
let alone frequent, periods of hospitalization.  Therefore, 
referral for consideration of an extraschedular evaluation is 
not warranted.  38 C.F.R. § 3.321(b)(1).  


ORDER

Entitlement to an initial evaluation of 30 percent for the 
veteran's bilateral hearing loss is granted, effective May 6, 
2002.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


